Bibdzell, J.
This is an appeal by the plaintiff from a judgment rendered against it on a counterclaim. The judgment is for $150 and ■costs. The action was brought to recover a balance alleged to be due to the plaintiff on account of the purchase price of certain fixtures ■ordered by the defendant. The purchase price was $972, of which amount the defendant had paid $245, leaving a balance claimed to be due of $727. This balance, however, was further altered, under the testimony by debit and credit items involving railroad fare of the *406plaintiffs expert and cancelation of the order as to small items; leaving a net balance under the testimony of $717, which the plaintiff claimed. The facts are: In September, 1915, the defendant opened negotiations with the plaintiff, looking toward obtaining a bid from it for certain fixtures to be placed in a retail florist’s establishment which the defendant contemplated opening in the near future in Minot. The principal item was an ice box which was to be approximately 16 feet long, 5 feet deep, and 8 feet high. Early in the negotiations it appeared that the defendant was desirous of installing the fixtures at an early date, and that he fixed the date at October 25, 1915, for their delivery in Minot. The fixtures did not arrive until about the middle of November, and, after being set up and installed by the defendant, it appears that the ice box or refrigerator failed to perform the functions for which it had been purchased, the defendant notifying the plaintiff by letter dated November 29th. In this letter it was stated that, after being in place one week, the refrigerator had failed to reduce the temperature below 65 degrees. Attention was also called to some other omissions and defects not material to be considered, except to note that they make up a substantial item. In reply to this letter the plaintiff wrote stating that the refrigerator had been set up and inspected before being shipped, and that the fault lay with the defendant’s carpenter in improperly setting it up in defendant’s store. The plaintiff also proposed to send a man up from the factory to remedy the defects, the defendant paying his fare. Defendant’s correspondence shows that he was very much concerned to have the refrigerator in working order to enable him to better handle the approaching Christmas and holiday trade, so, on receipt of plaintiff’s letter, he wired asking that plaintiff’s expert be sent at once. Plaintiff delayed sending the expert until about January 5th, following, and when he came he worked one day on the refrigerator. Then, under the presentation that the defects were remedied, he obtained the defendant’s signature to a statement as follows:
January 6, 1916.
The signature below signifies the erection and completion of all refrigerator and store fixtures purchased from Buchbinder Bros, and that same are working in satisfactory condition.
(Signed) George E. Yalker.
*407After obtaining tbe above admission, the expert returned to Chicago, It is undisputed that the testing of a refrigerator of this size to determine its efficiency would require some days, so the admission referred to is worthless. There is ample testimony to the effect that the plaintiff’s expert did not succeed in putting the refrigerator in working condition, and that in fact he improved it but little. The defendant later abandoned the retail store in question, and at his own expense moved the refrigerator to another store and rebuilt it.
The only question for consideration in this case is whether or not there is sufficient evidence to support the verdict in defendant’s favor upon his counterclaim for damages. The testimony on this subject goes to the extent of establishing that the refrigerator, in the condition it was when received, was practically worthless; that it was remedied but slightly by plaintiff’s own expert, who came at defendant’s expense; that it had not been finished according to specifications, and that to refinish it would cost something like $60; that the hardware was not according to specifications; that the defendant sustained substantial damage through the loss of flowers put in the refrigerator for hardening, which did not harden on account of the temperature being too high; and that the flowers placed in the worthless refrigerator wilted sooner than they would had they not been placed therein.
The testimony goes to show that the defendant lost a considerable quantity of flowers that were from time to time placed in the refrigerator, and the appellant contends that the verdict cannot be supported except upon the supposition that the jury has charged the plaintiff for the value of all these flowers, thus giving the defendant a recovery based upon his own unreasonable acts enhancing the damages. The argument is made that the defendant could not continue to use a refrigerator that had been demonstrated to be defective and by that method practically sell his output of cut flowers to the plaintiff. This contention is sound if the premise be granted. The premise, however, cannot be granted. It assumes that the refrigerator was worth practically the purchase price, and herein lies the error of the proposition. The refrigerator was bought for use. The special ability of the plaintiff was relied upon, and the testimony shows that, even after the plaintiff’s expert had attempted to put it in proper working condition, it was still a failure as a refrigerator. Thus, when the plaintiff left *408the job that it was presumably peculiarly qualified to perform, there was left upon the hands of the defendant some material of questionable value for any purpose; and the whole venture, which, to the knowledge ■of the plaintiff at the time he contracted, was dependent for success upon its prompt delivery of a refrigerator that would do the work it was designed to do, was frustrated for several months, leaving the ■defendant to pay rent for his building, clerk hire for his help, and to work to a disadvantage in attempting to supply a merchantable product to his customers. In those circumstances, and in the light of the failure of the plaintiff’s own expert to remedy the situation, the jury might well have adopted the defendant’s view and rendered its verdict on the theory that the so-called refrigerator was practically worthless. In fact, we are of the opinion that it would have been a reasonable view for the jury to take. If they did do so, the verdict is clearly, reasonable and well supported.
In this view of the case, the fact that the defendant was later on able to reconstruct the refrigerator and use it to some advantage in another store becomes largely immaterial.
On the record as presented, the verdict is apparently just and the judgment is affirmed.
Grace, J. I concur in the result.